Acknowledgment
The amendment filed on September 9, 2022 responding to the Office Action mailed on June 14, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over 2005/0227422 (Nakamura).
    PNG
    media_image1.png
    590
    883
    media_image1.png
    Greyscale

Regarding claim 1, Nakamura discloses a display apparatus comprising: 
a first substrate, 100 [0057,90]; 
a conductive layer, 105 [0067], arranged on the first substrate and doped with n-type impurities, or p-type impurities [0070] e.g. Ar; and 
a first barrier layer, 106 [0068], arranged on the conductive layer, as shown, and
a semiconductor layer, 107 [0070], arranged on the first barrier layer, as shown wherein
the conductive layer, 105, is doped with p-type impurities, e.g. Ar, [0070].
Nakamura does not explicitly teach a first barrier layer doped with n-type impurities or p-type impurities.
At [0070], Nakamura teaches:
[0070] Following this, with an ion doping method or an ion implantation method, addition is performed so that the rare gas element is contained in the semiconductor film 107 at a concentration of 1.times.10.sup.20 to 2.5.times.10.sup.22/cm.sup.3. The acceleration voltage is arbitrarily set because there is no problem even if ions of rare gas that is injected as the rare gas element passes through the semiconductor film 107 and the barrier layer 106 and some of the ions reach the semiconductor film 105 having the crystal structure. The rare gas element itself is inactive in the semiconductor film, so that even if a region containing the rare gas element at a concentration of around 1.times.10.sup.13 to 1.times.10.sup.20/cm.sup.3 exists in the vicinity of the surface of the semiconductor film 105, this has little effect on device characteristics.
Taken as a whole, the prior art is directed to implantation of impurities through barrier layers.  Nakamura teaches that a dopant, e.g. Ar, are implanted into the semiconductor layer 107 and further that the implant voltage is arbitrarily set such that dopant ions may reside in both the conductive layer 105 and the semiconductor layer 107.  An artisan would be familiar with the physics of ion implantation and in particular the ‘straggle’ or distribution of ions around a particular location in an implanted film.  It appears to Examiner that Nakamura is teaches that the straggle of the implant spans the semiconductor film, 107, to the conductive layer, 105.  Further, it unclear to Examiner how dopants would not be in the barrier layer when they are concurrently in the semiconductor film and the conductive layer.  That is to say, the straggle of an implant is a continuous function and spans the layers 105 and 107 of which 106 is inbetween.  Thus Examiner concludes that, at the very least, Nakamura suggests a first barrier layer doped with p-type impurities.
Regarding claim 3 which depends upon claim 1, Nakamura teaches p-type dopant includes argon.
Regarding claim 4 which depends upon claim 1, Nakamura teaches the first barrier layer has a first thickness from a top surface of the conductive layer in a range of > 0 Å.

    PNG
    media_image2.png
    430
    725
    media_image2.png
    Greyscale
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the first barrier layer has a first thickness from a top surface of the conductive layer in a range of about 4,000 Å to about 6,000 Å because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 8 which depends upon claim 1, at Figure 7A 
    PNG
    media_image3.png
    351
    729
    media_image3.png
    Greyscale
Nakamura teaches and suggests a pixel circuit, 301 [0124], arranged over the first substrate, as shown, and including a thin film transistor, 303/304 [0118], and a storage capacitor, 306 [0118, 122]; and at Figure 13 teaches that a suitable embodiment includes an organic light-emitting diode, 656 [0135, 124], electrically connected to the pixel circuit 650 [0130]. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2 which depends upon claim 1, the prior art does not teach the n-type impurities include one of phosphorous, fluorine and nitrogen.  See Nakamura  [0071] on properties of dopants which are not associated with phosphorous, fluorine or nitrogen.
Claims 5-7 and 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5 the prior art does not teach the first barrier layer includes amorphous silicon.
Regarding claim 6  the prior art does not teach a second substrate arranged below the first substrate; and a second barrier layer arranged between the second substrate and the first substrate.
Claims 7 and 9-11 depend directly or indirectly on claim 6 and are allowable on that basis.
Regarding claim 12, the prior art does not teach a method of manufacturing a display apparatus the method comprising: forming a first substrate on a support substrate; forming a first barrier layer, on the first substrate; and forming a conductive layer, by implanting n-type impurities or p-type impurities in the first barrier layer and at least a portion of the first substrate.
Claims 13-23  depend directly or indirectly on claim 12 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive.  Applicant notes, correctly, that Nakamura’s embodiment of Figure 2 and related discussion, includes the removal of the barrier.  However, Examiner also notes that Nakamura teaches other embodiments and as discussed above, teaches and suggests the subject matter of presently amended claim 1.  Applicant is encouraged to clearly distinguish claim 1 over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893